Citation Nr: 1606472	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-42 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a degenerative spine condition.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II (diabetes).

4.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.

5.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

7.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 1969 and from June 1984 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned in December 2015.

The issue of entitlement to a TDIU was raised by the Veteran and proceeded through the normal adjudicative process.  The Board notes, however, that it was also inferred by the evidence of record and is considered part and parcel of the claim for an increased rating for diabetes, which dates back to 2009.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD); diabetic retinopathy; peripheral neuropathy, bilateral upper extremities; sleep apnea; restless leg syndrome; and hypertension have been raised but they have not yet been adjudicated by the agency of original jurisdiction (AOJ).  See December 2015 VA Form 21526EZ; November 2015 Letter from the Veteran; July 2014 VA examination report.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased rating for diabetes is discussed and decided below.  The remaining issues are remanded to the AOJ for further development.


FINDING OF FACT

The Veteran's diabetes mellitus has required the use of insulin, oral hypoglycemic agents, and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. §§1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code 7913 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard March 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations for his diabetes in April 2009 and July 2014.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disease in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Increased Rating Analysis

The Veteran seeks a disability rating in excess of 20 percent for his service-connected diabetes.  The appeal period before the Board begins on March 13, 2008, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

In the following analysis, the Board will state the applicable law, then address whether a higher rating may be assigned on the basis of DC 7913 for diabetes, and then separately discuss whether a separate, compensable rating may be assigned for any other potential complications of type II diabetes mellitus.  See 38 C.F.R. §4.119, Diagnostic Code (DC) 7913, Note (1).

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's type II diabetes mellitus is rated at 20 percent pursuant to DC 7913.  38 C.F.R. § 4.119.

According to DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Higher ratings are available but they are not for application in this case.  38 C.F.R. § 4.119, DC 7913.  

Because the criteria are joined by an "and," a claimant is required to demonstrate that all the criteria listed for a 40 percent rating are met.  Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007).  Therefore, a 40 percent rating is not assignable under DC 7913 if the Veteran meets all the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (the Veteran argued that that his disability status more nearly approximated the criteria required for the 40% than the 20% rating because control of his diabetes required regulation of activities, which is only associated with ratings equal to or exceeding 40%).  

The phrase "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to support the "regulation of activities" criterion.  38 C.F.R. § 4.119, DC 7913; Camacho, 21 Vet. App. at 364.

Lastly, compensable complications of diabetes will be separately evaluated, whereas noncompensable complications will be considered part of the diabetic process.  38 C.F.R. § 4119, DC 7913, Note (1).  

B.  Application of the Ratings Schedule

The Board finds that, for the entire period on appeal, the Veteran's diabetes has been treated with insulin and/or an oral hypoglycemic agent and a restricted diet, corresponding to a 20 percent rating pursuant to DC 7913.  38 C.F.R. § 4.119.  

The April 2009 and July 2014 VA examination reports show that the Veteran's diabetes is treated with hypoglycemic agents-glipizide and metformin-and insulin.  The April 2009 report shows that the diabetes is also treated with a restricted diet.  The July 2014 report does not reach such a finding.  Neither report shows that the Veteran's diabetes is treated with a regulation of activities.

The Veteran's VA treatment records are consistent with the findings of these two examinations.  Records show that the diabetes was previously treated with the two oral hypoglycemic agents and a restricted diet.  In June 2008, his VA physician additionally prescribed NPH insulin.  This course of care has continued through the present day, though the frequency and dosage of the medications has changed over time.  See, e.g., December 2015 Primary Care Metabolic Nursing Note (showing that the disease is treated with varying doses of hypoglycemic agents and insulin, and a restricted diet).  Additionally, the Veteran has been encouraged to engage in physical activity; doctors have not prescribed a regulation of activity.  See id.

The Board acknowledges a July 2010 letter wherein the Veteran's treating physician wrote that the diabetes required treatment with regulation of activities.  As has been noted above, the Veteran's treatment records do not show that doctors have prescribed a regulation of activities within the meaning of DC 7913.  38 C.F.R. § 4.119.  As the physician's statement was provided without explanation of what regulation of activities was required, and because it is contradicted by the evidence of record, including the Veteran's own testimony before the undersigned in December 2015 (where the Veteran testified that his doctors had not told him to limit his activities and in fact had told him to do more exercise), the Board finds that it does not accurately portray the Veteran's disability picture and that it is of no probative value.

The evidence shows that the Veteran's diabetes is treated with two hypoglycemic agents, insulin, and a restricted diet, corresponding to a 20 percent rating pursuant to DC 7913.  The next higher rating, a higher 40 percent rating, can only be assigned where type II diabetes mellitus is treated with insulin, a restricted diet, and regulation of activities.  See Middleton, 727 F.3d at 1178.  As noted above, the treatment records do not show that the Veteran has been prescribed a regulation of activities by his doctors.  To the extent that the Veteran has argued otherwise, his statements are contradicted by the objective medical evidence of record and, thus, are afforded no weight.  See, e.g., May 2010 DRO Hearing Transcript.  Accordingly, there is no doubt to be resolved, the evidence is against a finding that the Veteran has been prescribed a regulation of activities.  As the requirements of DC 7913 are conjunctive, a higher 40 percent rating is not warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913; Camacho, 21 Vet. App. at 364.

In conclusion, the Board finds that, for the entire period on appeal, the Veteran's diabetes has been treated with insulin and/or an oral hypoglycemic drug and a restricted diet, corresponding to a 20 percent rating pursuant to DC 7913.  38 C.F.R. § 4.119.  The Veteran's diabetes has not been treated by a regulation of activities, and so a higher rating is not warranted.  Id.  Even resolving all reasonable doubt in his favor, a disability rating in excess of 20 percent for diabetes is not warranted.  38 U.S.C.A. § 5107B; 38 C.F.R. §§ 3.102, 4.3, 4.119, DC 7913.

C.  Other Complications of Diabetes Mellitus, Type II

The Board notes that the Veteran is service-connected for the following complications of diabetes: peripheral neuropathy, right and left lower extremity, and erectile dysfunction.  Claims for increased ratings for the peripheral neuropathies are on appeal and are discussed in the REMAND portion of the decision below.  The rating for his erectile dysfunction is not on appeal.

The Board also recognizes that the Veteran may potentially have other complications.  In December 2015, he filed claims for service connection for the complications of peripheral neuropathy, upper extremities, and diabetic retinopathy.  The July 2014 VA examination report also noted that the Veteran has hypertension that is at least as not due to the diabetes.  As noted in the INTRODUCTION, these claims have been referred to the AOJ for initial consideration.

D.  Consideration of an Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) if the first two steps show that the rating schedule is inadequate then the final step requires the disability to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.

Here, the evidence shows that the Veteran's diabetes causes glucose intolerance that requires treatment with hypoglycemic agents, insulin, and a restricted diet; the Veteran has also been encouraged to exercise, and per his testimony in December 2015, doctors have recommended he not drive at night.  The rating criteria reasonably describe the claimant's disability level and symptomatology.  The rating schedule for evaluating diabetes expressly directs that all complications be rated separately or be taken into account under DC 7913.  Therefore, it is inclusive of all symptomatology.  Moreover, the Veteran has not described other functional effects related to these disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  For example, he has not been hospitalized for this disease and the evidence does not indicate that it causes marked interference with employment.  Rather, his description of diabetes symptomatology is consistent with the degree of disability addressed by his evaluations.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his diabetes with cataracts.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  

The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.


ORDER

A disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.


REMAND

The Board finds that further development of the remainder of the issues on appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Entitlement to an increased rating for PTSD

The Veteran seeks a disability rating in excess of 30 percent for his service-connected PTSD.

The Veteran most recently underwent a VA examination for his PTSD in July 2014.  The examiner found that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  In reaching this conclusion, the examiner considered the Veteran's lay statements relating to more severe symptomatology, such as suicidal ideation, but generally dismissed such allegations as inconsistent with the Veteran's treatment history.  Upon reviewing the record, however, the Board finds that the Veteran has reported more symptoms and related impairments seeming to indicate that the PTSD is, in fact, more severe.  See, e.g., December 2015 and April 2012 letter from Vet Center, and September 2010 VA examination.  Given this inconsistency, the Board finds the July 2014 VA examination report insufficient to decide the claim and requires the assistance of an additional examination and medical opinion.  Thus, the claim is remanded for a new VA examination.


Manlincon

A July 2014 rating decision, inter alia, denied the following claims:

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a degenerative spine condition.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

5.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

The Veteran timely filed a notice of disagreement with this decision in August 2014, though his statement specifically addressed the claims relating to PTSD and a TDIU.  The following month, his representative submitted a clarifying statement that indicated the disagreement was with all the issues decided in the July 2014 decision, not only the PTSD and TDIU.  A statement of the case has not yet been issued for the other claims listed above.  Accordingly, remand of these claims is required for the issuance of a statement of the case.  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

The Veteran also seeks entitlement to a TDIU.  The Board finds that this claim is inextricably intertwined with the increased rating claims being remanded for further development.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the claim for entitlement to a TDIU must be remanded so that all of the claims may be adjudicated together.  On remand, the Veteran should be afforded an examination to determine whether his service-connected disabilities, either alone or in the aggregate, result in an inability to secure and maintain substantially gainful employment.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Issue the Veteran a statement of the case with respect to the following claims:

A.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a degenerative spine condition.

B.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, right lower extremity.

C.  Entitlement to a disability rating in excess of 20 percent for service-connected peripheral neuropathy, left lower extremity.

D.  Entitlement to a disability rating in excess of 10 percent for service-connected tinnitus.

E.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.

The issuance should include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal of the issues.

3.  Schedule the Veteran for a psychiatric examination to assist in determining the present severity of his service-connected PTSD.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to fully describe the current symptoms, severity, and functional effects of the Veteran's PTSD.  The examiner should set forth a complete justification for all findings and conclusions.

The examiner is also asked to consider and discuss the Veteran's lay statements regarding this disease.  The prior July 2014 examination report found these statements to be inconsistent with his treatment history; however, the Board notes that, at a minimum, the Veteran has reported severe symptoms and effects during PTSD meetings at the Vet Center.  Severe symptoms have also been reported during earlier VA examinations; however, those examiner's found the symptoms to be related to psychiatric disorders, other than PTSD.  Additional clarification on these discrepancies is needed.

4.  After completing the development above, schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file must be reviewed in conjunction with the examination.

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to describe the occupational impairment, if any, from his service-connected disabilities, individually and in aggregate.  

The examiner's report should include a description of the limitations and restrictions imposed by the Veteran's service-connected disabilities on work activities such as interacting with customers/coworkers, using technology, and other routine work activities like sitting, standing, walking, lifting, carrying, pushing, and pulling for up to six-to-eight hours per day.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


